Citation Nr: 0902852	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-17 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for arthritis of the 
ankles.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The veteran had active service from August 1976 to December 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the VA RO in 
Manila, Philippines, dated in June 2004.  During the course 
of his appeal, the veteran requested a hearing before a 
Veterans Law Judge but has withdrawn his request.  In April 
2007, the Board, inter alia, remanded this matter to the RO 
(via the Appeals Management Center (AMC), in Washington, 
D.C.) for further action, to include scheduling a VA 
examination.  After accomplishing the requested action (the 
veteran failed to report to a VA joints examination, 
scheduled for July 2008), the RO/AMC continued the denial of 
the claim on appeal (as reflected in a September 2008 
supplemental statement of the case (SSOC)) and returned the 
matter to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  Arthritis of the ankles was not present in service and is 
not otherwise related to service.  


CONCLUSION OF LAW

Arthritis of the ankles was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.655 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in letters dated in April and September 2004, 
and November 2007, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran and the types of 
evidence that will be obtained by VA.  The claim was last 
adjudicated via an SSOC in September 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private and VA treatment 
records, and VA examinations.  Also of record and considered 
in connection with the appeal are various written statements 
submitted by the veteran.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Legal Criteria 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   




Analysis 

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he repeatedly injured both ankles 
in service.  Specifically, he asserts that, from 1982 to 
1992, he injured his left ankle while performing various 
activities, to include playing baseball and softball.  

As noted in the Introduction above, the Board again 
emphasizes that a remand was issued in April 2007 primarily 
to arrange for the veteran to undergo a comprehensive VA 
examination to ascertain an opinion as to the nature and 
etiology of any bilateral ankle condition, and to supply a 
nexus opinion as to whether any current bilateral ankle 
disability is linked to any incident or event of the 
veteran's active service.  An examination was scheduled in 
July 2008; however, the veteran failed to report for the 
examination.  See 38 C.F.R. § 3.655 (a).  Hence, the Board 
has no alternative but adjudicate the claim of entitlement to 
service connection for arthritis of the ankles on the basis 
of the current record.  See 38 C.F.R. § 3.655 (b).  The duty 
to assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for arthritis of the ankles.  The 
Board concedes that service medical records reflect 
treatment, on multiple occasions, from August 1982 to June 
1996, for various ankle and foot injuries.  The Board also 
recognizes that VA and private treatment records, dated from 
October 2000 to June 2007, reflect reports of bilateral ankle 
pain.  Significantly, private treatment records, dated in 
October and November 2000, indicate diagnoses of and 
treatment for fracture of the calcaneus extending to the 
subtarsal joint of the left foot, affecting the left 
anteroposterior lateral ankle.  Additionally, a May 2002 
private treatment record reflects suspicious fracture of the 
posterior lip of the talus noted in the right ankle joint.  
Moreover, VA examination reports, dated in November 2004 and 
April 2005 provide diagnoses of ankle sprain in both ankles, 
mild osteoporosis of the distal tibia and fibula, and old 
undisplaced fracture of the right distal fibula by x-ray.  
However, there is no competent and persuasive evidence of a 
nexus between the veteran's current arthritis of the ankles 
and service.  The Board notes that when the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993), Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

While acknowledging the veteran's belief that his arthritis 
of the ankles is due to multiple injuries sustained in 
service, it is well established that as a layperson, the 
veteran is not considered capable of opining as to the nature 
or etiology of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for arthritis of the 
ankles, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  




ORDER

Service connection for arthritis of the ankles is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


